
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 223
        [I.D. 062701A]
        Endangered and Threatened Species; Take of Anadromous Fish
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          
          ACTION:
          Notice of final determination and discussion of underlying biological analysis.
        
        
          SUMMARY:
          NMFS has evaluated the Tribal Resource Management Plan (Tribal Plan) submitted by the Northwest Indian Fisheries Commission (NWIFC), presented by the Bureau of Indian Affairs, Portland, OR on behalf of the Northwest Indian Tribes for tribal research and assessment activities pursuant to the protective regulations promulgated for Puget Sound chinook salmon under the Endangered Species Act (ESA).  The Tribal Plan specifies the future scientific research and assessment activities in the Puget Sound region that potentially affect listed Puget Sound chinook salmon.
          This document serves to notify the public that NMFS, by delegated authority from the Secretary of Commerce, has determined that implementing and enforcing the Tribal Plan will not appreciably reduce the likelihood of survival and recovery of the Puget Sound chinook salmon Evolutionarily Significant Unit (ESU).  This document also includes a summary of the underlying biological analysis used in the determination (Evaluation).
        
        
          DATES:
          The determination of the take limit was made on June 14, 2001.
        
        
          ADDRESSES:
          Protected Resources Division, National Marine Fisheries Service, 525 NE Oregon Street, Suite 500, Portland, OR 97232-2737.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Leslie Schaeffer at:  503/230-5433, or e-mail: leslie.schaeffer@noaa.gov regarding the Tribal Plan.
        
      
      
        SUPPLEMENTARY INFORMATION:

        This document is relevant to the Puget Sound chinook salmon (Oncorhynchus tshawytscha) ESU
        Background
        The NWIFC submitted a Tribal Plan, presented by the Bureau of Indian Affairs on behalf of the Northwest Indian Tribes for scientific research and assessment activities in the Puget Sound region affecting the Puget Sound chinook salmon ESU.  The activities are intended to provide the technical basis for fisheries management and for the conservation and restoration of salmon stocks and their habitat.  The Tribal Plan also includes implementation, monitoring, evaluation, enforcement, and reporting procedures designed to ensure the research is consistent with these objectives.  The research activities described in the Tribal Plan span a 5-year period beginning on January 1, 2001.
        On April 12, 2001, at 66 FR 18904, NMFS published a notice of availability for public review and comment on its Evaluation of how the Tribal Plan addressed the factors in § 223.209 (65 FR 42481, July 10, 2000) of the ESA Tribal Plan Limit.
        As required by § 223.209 of the ESA Tribal Plan Limit, NMFS must determine whether the Tribal Plan would appreciably reduce the likelihood of survival and recovery of the Puget Sound chinook salmon and other affected threatened ESUs.  NMFS must take comments on how the Tribal Plan addresses the factors in § 223.209 in making that determination.
        Discussion of the Biological Analysis Underlying the Determination
        The Tribal Plan describes tribal research and assessment activities in the Puget Sound region that provide the technical basis for fisheries management and for the conservation and restoration of salmon stocks and their habitat.  The need for improved and more quantitative understanding of salmonid freshwater and marine survival motivates much of the current research.  Many of the activities are also intended to provide information for the planning, implementation, and monitoring of habitat protection and restoration efforts.  Tribal resource management entities cooperate with the Washington Department of Fish and Wildlife and other state and local agencies in many research activities.  The Tribal Plan describes only those activities that are principally funded through, and managed by, tribal agencies.
        The Tribal Plan is organized into three sections:  (1) Spawning escapement surveys, (2) smolt production studies, and (3) habitat utilization and life history studies.  Each section further describes the significance of the research and assessment activities and the sampling methods proposed.
        It is NMFS’ determination that the research and assessment activities included in the Tribal Plan will not appreciably reduce the likelihood of survival and recovery of the ESU in the wild based on the current status of this ESU.  This research-related take is not expected to reach a level that will significantly affect any single chinook population in the ESU.
        The Tribal Plan contains a section describing a protocol for assuring that the level and extent of take associated with the activities do not reduce the likelihood of survival and recovery of this ESU.  The Tribal Plan states that monitoring of take during the course of each activity will determine whether take and mortality are occurring at a level greater than the expected level.  The Tribal Plan contains procedures whereby the overall impact of research and assessment activities can be regularly evaluated.  Sampling methods and schedules will be altered as necessary to minimize take.  Annual reports will include the actual take associated with each activity.  NMFS will be informed when take exceeds the projected level for any activity and will be consulted regarding subsequent changes in methodology.
        NMFS Evaluation contains general and specific conditions and operating requirements the tribes will follow to have the Tribal Plan Limit apply.  Further, the Evaluation contains reporting requirements, a modification process should the tribes propose new or modified research, and a reevaluation process.  This information will be used by NMFS and the tribes at least annually or as needed to assess whether impacts to listed fish are as expected, and to revise the Tribal Plan as necessary.
        Summary of Comments Received in Response to the Proposed Evaluation and Recommended Determination
        NMFS published notification of its evaluation and pending determination on the Tribal Plan for public review and comment on April 12, 2001 (66 FR 18904).  The public comment period closed on May 14, 2001.  NMFS received no comments concerning this document.
        Based on its Evaluation and the fact that no public comments were received, NMFS issued its final determination on the Tribal Plan on June 14, 2001.
        Authority
        Under section 4 of the ESA, NMFS, by delegated authority from the Secretary of Commerce, is required to adopt such regulations as it deems necessary and advisable for the conservation of the species listed as threatened.  The ESA Tribal Plan Limit (65 FR 42481, July 10, 2000) states that the ESA section 9 take prohibitions will not apply to any activity undertaken by a tribe, tribal member, tribal permittee, tribal employee, or tribal agent in compliance with a Tribal Plan determined by NMFS to not appreciably reduce the likelihood of survival and recovery of the listed salmonids.
        
          Dated: June 28, 2001.
          Phil Williams,
          Acting Chief, Endangered Species Division, Office of Protected Resources, National Marine Fisheries Service.
        
      
      [FR Doc. 01-16843 Filed 7-3-01; 8:45 am]
      BILLING CODE  3510-22-S
    
  